Order, Supreme Court, New York County (Carol Arber, J.), entered on or about August 11, 1994, which, inter alia, denied plaintiff’s motion for the imposition of costs, sanctions and attorney’s fees, unanimously affirmed, without costs.
Contrary to plaintiff’s contention, the IAS Court did not improvidently exercise its discretion in denying plaintiff’s request for sanctions since the record does not establish that defendant’s delay in complying with plaintiff’s discovery demands or prior discovery orders of the IAS Court of an accident report constituted "frivolous conduct” warranting the imposition of sanctions pursuant to 22 NYCRR 130-1.1 (c). Indeed, once the court ruled contrary to defendant’s position, which it characterized as presenting what "may be a close question”, defendant produced the report. Concur—Sullivan, J. P., Rosenberger, Ellerin and Rubin, JJ.